Holmes, J.,
concurring in part, dissenting in part and dissenting from the judgment.
I concur with the majority’s holding that personal earnings, exempt from creditors’ reach pursuant to R.C. 2329.66(A), retain their exempt status when deposited in a personal checking account, and its analysis of that issue. I also agree with the majority’s resolution of the waiver issue in light of the facts that appellee not only notified the bank of her objections within forty-eight hours of the bank’s debiting of her account, but also filed the complaint within a year of such action.6 However, I must dissent from the majority’s analysis and conclusion on the issue of whether appel-lee’s personal earnings, exempt under R.C. 2329.66, are also exempt from the bank’s common-law right of setoff.
Common-law setoff rights generally have been found to exist whenever two parties owe, under independent contracts, a definite amount to each other. See Witham v. South Side Building & Loan Assn. of Lima (1938), 133 Ohio St. 560, 562 [11 O.O. 269]; and 9 Ohio Jurisprudence 3d (1979), Banks, Section 178.7 See, also, Chickerneo v. Society Natl. Bank *449(1979), 58 Ohio St. 2d 315, 318 [12 O.O.3d 298] (bank may set off when there is mutuality of obligation). Although, here, the bank owed its depositor $369.59 when she owed the bank $486.62, plus interest and costs, the depositor, whose debt had been reduced to a judgment, was protected “* * * from execution, garnishment, attachment, or sale to satisfy a judgment * * *” to the limited extent provided by R.C. 2329.66(A). In other words, the statutory exemptions are in abrogation of common-law rights to that limited extent, e.g., thirty days of personal earnings in the maximum amounts allowed in R.C. 2329.66(A)(13)(a) and (b), not here exceeded.
The majority concedes that R.C. 2329.66 protects appellee’s funds, here stipulated as qualifying for its personal earnings exemption, from execution, garnishment, attachment, or sale, but evidently believes allowing such protection against setoff rights would be an unlawful enlargement of the statute. However, R.C. 2329.66 was clearly intended to protect a subsistence level of a debtor’s income from even more direct means of obtaining payment, not just judicial processes. The section sets forth the various forms of statutory aids to satisfy judgments; however, the self-help remedy of setoff is a form of extrajudicial attachment, 24 Ohio Jurisprudence 3d (1980), Creditors Rights, Section 267, and it may reasonably be concluded that the General Assembly must have meant to include common-law setoff rights within the meaning of R.C. 2329.66. The unreasonable result created by the majority protects a debtor’s subsistence level exemptions under R.C. 2329.66 from third-party creditors, but not from other creditors holding the debtor’s exempt funds. This result is not only contrary to R.C. 1.47(C), in which it is presumed that a just and reasonable result is intended from a statute, but also contrary to R.C. 1.11. This latter statute provides:
“Remedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice. The rule of the common law that statutes in derogation of the common law must be strictly construed has no application to remedial laws * * * ft
The creditor’s common-law right of setoff may be, and has been, restricted by a state law and policy designed to protect a certain percent*450age of a debtor’s deposits derived from wages from coercive processes of law. The obvious purpose of the exemption statute is to allow the wage earner access to a small amount of earnings in order to purchase food, housing, health care and other necessities of life which the legislature decided creditors could not take. Since other creditors could not execute on appellee’s deposit account, it is anomalous to allow appellant a setoff. Surely the justice meant to be obtained by R.C. 2329.66 was the protection of thirty days’ wages from this debtor’s part-time work in order to care for herself and her two children.
It is against public policy to forcibly claim exempt funds. See Dean v. McMullen (1924), 109 Ohio St. 309, 313-314.8 As the trial court so aptly phrased it: “Exemption laws, which are in derogation of the common-law rights of creditors, in the context of the economic realities of our contemporary world, seek to afford some measure of protection to the family, to the debtor himself and to the public generally. Williams v. Donough, 65 [Ohio St.] 499, 63 N.E. 84; Dennis v. Smith, 125 [Ohio St.] 120, 180 N.E. 638 * * *. Their underlying purpose is the humane one of securing debtors from unjust and harassing litigation. Edwards v. Kearzey, 96 U.S. 595, 24 L.Ed. 793; Chandler v. Home, 23 [Ohio App.] 1 * * *.”
Since these funds could not be attached through judicial processes, by an action at law, appellant should not be able to accomplish the same result through self-help, because “[w]here an obligation is not enforceable in an action at law, it cannot be set off against an opposing claim.” Koc-sorak v. Cleveland Trust Co. (1949), 151 Ohio St. 212 [39 O.O. 36], paragraph two of the syllabus. Appellant’s argument that it has no knowledge of the exempt status of its depositor’s funds is unpersuasive because, should the bank have chosen a judicial proceeding under R.C. Chapter 2716, which would grant a right to a hearing, a court would determine whether the funds are exempt. When a bank resorts to self-help techniques, it accepts the risks involved: “* * * [T]he bank occupies the same position as any other creditor who seeks to satisfy his claim by levy upon a bank account; such a creditor can either inquire beforehand, or levy upon the account, taking the risk that he is seizing exempt property.” Kruger v. Wells Fargo Bank (1974), 113 Cal. Rptr. 449, 460-461, fn. 26, 11 Cal. 3d 352, 370.
Other state supreme courts facing this issue have not allowed a setoff or a counterclaim to defeat a-debtor’s exemption. Kruger, supra; Finance Acceptance Co. v. Breaux (1966), 160 Colo. 510, 419 P. 2d 955; Atlantic Life Ins. Co. v. Ring (1936), 167 Va. 121, 187 S.E. 449; Edgerton v. Johnson (1940), 218 N.C. 300, 10 S.E. 2d 918; Atkinson v. Pittman (1886), *45147 Ark. 464, 2 S.W. 114; Banks v. Rodenbach (1880), 54 Iowa 695, 7 N.W. 152; William Deering Co. v. Ruffner (1891), 32 Neb. 845, 49 N.W. 771; First Natl. Bank of Cushing v. Funnell (1930), 144 Okla. 188, 290 P. 177; Ex parte Rizer (1932), 165 S.C. 487, 164 S.E. 131; Collier v. Murphy (1891), 90 Tenn. 300, 16 S.W. 465; Annotation (1937), 106 A.L.R. 1070-1084. While there is authority to the contrary, “ ‘* * * the majority rule is that in any action the subject of which is exempt the defendant will not be permitted to defeat the exemption by setting up a counterclaim or set-off * * To allow a set-off would in most cases result in a palpable evasion of the law.” Kruger, supra, 113 Cal. Rptr. at 459-460, 11 Cal. 3d at 369, citing Finance Acceptance Co., supra, at 957-958.
I feel that the majority rule should be followed in Ohio and that allowance of a setoff here results in an evasion of R.C. 2329.66. Accordingly, I would affirm the judgment of the court of appeals in all respects.

 Appellant set off $369.59 from appellee’s personal account on March 16, 1983 and appellee filed the complaint in the instant cause on March 15, 1984. Appellee reacted in a more timely fashion than did appellant to its three-year-old judgment which was admittedly obtained April 7, 1980. In any event, the case sub judice is distinguishable from Matavich v. Budak (1982), 4 Ohio App. 3d 228, in which the debtor did not assert the exemption until after the attached funds had been paid into court and disbursed to the creditor. Additionally, this court has held that before silence will be construed as a waiver of rights expressly conferred by statute, the duty to speak must be imperative, and the silence must clearly indicate an intent to waive, or be maintained under such circumstances that equity will impute thereto such intent. In the case sub judice, there is no evidence of any of these factors.


 This court’s holding in Serhant v. Haker (1906), 73 Ohio St. 250, that a statutory setoff is not subject to other statutes providing for exemptions, is inapposite because the then-*449existing statutes, G.C. 5066-5077, have all been repealed, except to the extent R.C. 2309.19 contains remnants of G.C. 5073. The current R.C. 2309.19 provides:
“When cross demands have existed between persons under such circumstances that if one had brought an action against the other a counterclaim could have been set up, neither can be deprived of the benefit thereof by assignment by the other, or by his death. The two demands must be deemed compensated so far as they equal each other.”
This statute has been held to allow automatic setoffs upon death or assignment of one of the parties to the debtor-creditor relationship, but not to deal with the mechanics of effecting a setoff in other circumstances. Baker v. Natl. City Bank of Cleveland (C.A. 6, 1975), 511 F. 2d 1016 [75 O.O.2d 275]. As neither death nor assignment is here involved, nothing more need be said on R.C. 2309.19.


 In Dean, supra, at 313-314, we found that “‘[t]he statutes which allow a debtor, being a householder and having a family for which he provides, to retain, as against the legal remedies of his creditors, certain articles of prime necessity, to a limited amount, are based upon views of policy and humanity which would be frustrated if an agreement waiving his right could be sustained.’”